We do not think the indictment is bad for duplicity. In theState v. Plastridge, 6 R.I. 76, 82, an indictment in the same form was sustained. In that case it was contended that the indictment could only be regarded as an indictment at common law. But the court held it good under the statute, holding that only one offence was charged, though charged to have been committed in the several different statutory modes, this being permissible in criminal pleading. The same view is supported by other authority.State v. Nelson, 29 Me. 329, 334; Commonwealth v.Kimball, 7 Gray, 328, 331; Commonwealth v. Foss, 14 Gray, 50; 1 Wharton Crim. Law, § 300.
Neither do we think the indictment is bad for uncertainty as claimed. It is not to be presumed that the accused maintains several places in the same city which are liable to the charge of being nuisances. If he does, however, and is at loss to know which of them is meant, the court undoubtedly would relieve him of the embarrassment on application, by requiring a specification from the government. And it has been held, the offence being local, the prosecution will not be permitted to prove it anywhere in the county out of the town alleged. State v. Nixon, 18 Vt. 70.
The other exceptions relate to questions put by the prosecution to a government witness, which are complained of as leading. It is in the discretion of the court to allow a leading question *Page 218 
to be asked, and therefore, even if the question referred to were leading, the exceptions cannot be sustained simply on that account. State v. Williams, 6 R.I. 207; Edwards v.Hopkins, 5 R.I. 138; 1 Greenleaf on Evidence, § 435.
Exceptions overruled and cause remanded to the Court ofCommon Pleas for sentence.